Case: 12-7115    Document: 19     Page: 1   Filed: 10/15/2012




          NOTE: This order is nonprecedential.


   Wntteb ~tate~ Q[ourt of §ppeaI~
       for tbe jfeberaI Q[trtutt

                    TONY c. HALL,
                   Claimant-Appellant,

                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.


                        2012-7115


    Appeal from the United States Court of Appeals for
 Veterans Claims in 10-4309, Judge Robert N. Davis.


                      ON MOTION


                        ORDER

     Tony C. Hall moves for a 60-day extension of time,
 until December 21, 2012, to file his reply brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-7115      Document: 19   Page: 2   Filed: 10/15/2012




 TONY HALL V. SHINSEKI                                   2


       The motion is granted.

                                   FOR THE COURT


                                    /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk
 s21